          Case 1:19-cr-00395-BAH Document 48 Filed 07/01/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,                      :
                                               :
               v.                              :      Criminal No. 19-cr-395 (BAH)
                                               :
LARRY DEAN HARMON,                             :
                                               :
                       Defendant               :

             GOVERNMENT’S NOTICE OF SUPPLEMENTAL AUTHORITY

       The United States of America, by and through its attorney, the Acting United States

Attorney for the District of Columbia, respectfully provides this Notice of Supplemental Authority

regarding a new opinion that is relevant to the Defendant’s Motion To Dismiss Counts Two and

Three, ECF No. 31. Yesterday, the U.S. Court of Appeals for the Fifth Circuit issued an opinion

in United States v. Gratkowski, No. 19-50492 (5th Cir. June 30, 2020), which, among other things,

found that the virtual currency exchange Coinbase is a “financial institution” that is “subject to the

Bank Secrecy Act as [a] regulated financial institution[].” Slip Op. at 8. A copy of the opinion is

attached hereto.
Case 1:19-cr-00395-BAH Document 48 Filed 07/01/20 Page 2 of 2




                           Respectfully submitted,

                           MICHAEL R. SHERWIN
                           ACTING UNITED STATES ATTORNEY
                           New York Bar No. 4444188


                     BY:   /s/ Christopher B. Brown
                           Christopher B. Brown, D.C. Bar No. 1008763
                           Assistant United States Attorney
                           555 4th Street, N.W.
                           Washington, D.C. 20530
                           C. Alden Pelker, Maryland Bar
                           S. Riane Harper, D.C. Bar No. 230233
                           Trial Attorneys, U.S. Department of Justice
                           1301 New York Ave., N.W., Suite 600
                           Washington, D.C. 20005
                           (202) 252-7153 (Brown)
                           (202) 616-5007 (Pelker)
                           (202) 305-2593 (Harper)
                           Christopher.Brown6@usdoj.gov
                           Catherine.Pelker@usdoj.gov
                           Riane.Harper@usdoj.gov




                              2
